                Case 20-12841-MFW                 Doc 739        Filed 02/09/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                         Case No. 20-12841 (MFW)

                                Debtors.                   (Jointly Administered)

         NOTICE OF PROPOSED AMENDMENT TO DIP CREDIT AGREEMENT

        PLEASE TAKE NOTICE THAT on November 9, 2020, the above-captioned debtors
and debtors-in-possession (the “Debtors”) filed a motion [Docket No. 10] (the “DIP Financing
Motion”) with the United States Bankruptcy Court for the District of Delaware (the “Court”)
seeking, among other things, the entry of an order authorizing the Debtors to obtain postpetition
senior secured superpriority financing, authorizing the use of cash collateral, and granting adequate
protection to certain prepetition secured parties. On December 4, 2020 the Court granted the DIP
Financing Motion on a final basis and entered the Final Order Pursuant to 11 U.S.C. §§ 105, 361,
362, 363, 365 and 507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy
Rule 4001-2 (I) Authorizing the Debtors to Obtain Postpetition Senior Secured Superpriority
Financing, (II) Authorizing the Debtors’ Limited Use of Cash Collateral, (III) Granting Adequate
Protection to the Prepetition Secured Parties, and (IV) Granting Related Relief [Docket No. 231]
(the “Final DIP Order”). 2

       PLEASE TAKE FURTHER NOTICE THAT on December 27, 2020, the Debtors filed
a motion [Docket No. 556] (the “Motion to Amend”) seeking, among other things, the amendment
of the DIP Credit Agreement to extend the Scheduled Maturity Date and certain Bankruptcy
Milestones under the DIP Credit Agreement to January 15, 2021 and authority for further
extensions by the filing of a notice by the Debtors, without further order of the Court. On
December 29, 2020, the Court granted the Motion to Amend and entered the Order (I) Amending
DIP Credit Agreement to Extend the Scheduled Maturity Date and Certain Bankruptcy Milestones
Therein and (II) Granting Related Relief [Docket No. 568] (the “Order Amending DIP Credit
Agreement”).

       PLEASE TAKE FURTHER NOTICE THAT on January 9, 2021, the Debtors filed the
Notice of Proposed Amendment to DIP Credit Agreement [Docket No. 621], seeking to further
amend the DIP Credit Agreement to extend the Scheduled Maturity Date and certain Bankruptcy
Milestones thereunder to January 31, 2021, pursuant to Paragraph 3 of the Order Amending DIP

1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield
    Beach, FL 33442.
2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to those terms in the Final DIP
    Order or the Order Amending DIP Credit Agreement, as applicable.

ACTIVE 54863207v1
              Case 20-12841-MFW          Doc 739      Filed 02/09/21     Page 2 of 3




Credit Agreement. On January 15, 2021, the Court entered the Order Amending the DIP Credit
Agreement to Extend the Scheduled Maturity Date and Certain Bankruptcy Milestones Therein
[Docket No. 656].

       PLEASE TAKE FURTHER NOTICE THAT, January 23, 2021, the Debtors filed the
Notice of Proposed Amendment to DIP Credit Agreement [Docket No. 679], seeking to further
amend the DIP Credit Agreement to extend the Scheduled Maturity Date and certain Bankruptcy
Milestones thereunder to February 15, 2021, pursuant to Paragraph 3 of the Order Amending DIP
Credit Agreement. On February 1, 2021, the Court entered the Second Order Amending the DIP
Credit Agreement to Extend the Scheduled Maturity Date and Certain Bankruptcy Milestones
Therein [Docket No. 656].

        PLEASE TAKE FURTHER NOTICE THAT, pursuant to Paragraph 3 of the Order
Amending DIP Credit Agreement, the Debtors now seek approval of the following proposed
amendments (the “Proposed Amendments”) to the DIP Credit Agreement to (a) further extend
the Scheduled Maturity Date and (b) further extend the Bankruptcy Milestone pertaining to the
closing of the Sale as follows:

        a.      The Scheduled Maturity Date under the DIP Credit Agreement is extended to the
                earlier of February 22, 2021 and the closing of the Sale, as such date may be
                extended pursuant to Section 2.3 of the DIP Credit Agreement, by amending the
                definition of “Scheduled Maturity Date” in the DIP Credit Agreement to read as
                follows:

                           “Scheduled Maturity Date” means the date that is the earlier to occur
                           of (i) the closing date of the Bankruptcy Sale and (ii) February 22, 2021,
                           as such date may be extended pursuant to Section 2.3.

        b.      The Bankruptcy Milestone under the DIP Credit Agreement pertaining to the
                closing of the Sale is extended to February 22, 2021, by amending
                Section 5.17(b)(viii) of the DIP Credit Agreement to replace “February 15, 2021,”
                with “February 22, 2021.”

       PLEASE TAKE FURTHER NOTICE THAT, pursuant to Paragraph 3 of the Order
Amending DIP Credit Agreement, any objections to the Proposed Amendments must be filed
within five (5) days of the date of this Notice. In the event such an objection is filed and not
resolved, the Proposed Amendments shall be permitted only pursuant to an order of the Court
overruling such an objection, and the entry of such an order may be sought by the Debtors on an
expedited basis. To the extent such an objection is not filed, or is filed but resolved, the Debtors
may submit an order approving the Proposed Amendments under certification of counsel.




ACTIVE 54863207v1
              Case 20-12841-MFW   Doc 739   Filed 02/09/21   Page 3 of 3




 Dated: February 9, 2021                GREENBERG TRAURIG, LLP
                                        /s/ Dennis A. Meloro
                                        Dennis A. Meloro (DE Bar No. 4435)
                                        1007 North Orange Street, Suite 1200
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 661-7000
                                        Facsimile (302) 661-7360
                                        Email: melorod@gtlaw.com

                                        -and-

                                        Nancy A. Peterman (admitted pro hac vice)
                                        Eric Howe (admitted pro hac vice)
                                        Nicholas E. Ballen (admitted pro hac vice)
                                        77 West Wacker Dr., Suite 3100
                                        Chicago, Illinois 60601
                                        Telephone: (312) 456-8410
                                        Facsimile: (312) 456-8435
                                        Email: petermann@gtlaw.com
                                                howee@gtlaw.com
                                                ballenn@gtlaw.com

                                        Counsel for the Debtors and
                                        Debtors in Possession




ACTIVE 54863207v1
